Case 1:15-cr-00252-PKC Document 1446 Filed 10/23/20 Page 1 of 1 PageID #: 25136

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SPN/MKM/KDE/PTH/KTF                              271 Cadman Plaza East
                                                 Brooklyn, New York 11201



                                                 October 23, 2020

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Hernan Lopez, et al.
                     Criminal Docket No. 15-252 (S-3) (PKC)

Dear Judge Chen:

              The government respectfully writes to request a brief extension of time, until
Monday, October 26, 2020, for the government to file its response to defendants Carlos
Martinez and Hernan Lopez’s request to file their September 30, 2020 motion to compel and
related documents under seal. The parties are still conferring on the defendants’ sealing
request in hopes of reaching agreement before the government files its response. Counsel for
the defendants have been consulted and consent to this request.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:          /s/
                                                 Samuel P. Nitze
                                                 M. Kristin Mace
                                                 Keith D. Edelman
                                                 Patrick T. Hein
                                                 Kaitlin T. Farrell
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

cc:    Counsel of record (by ECF)
       Clerk of Court (PKC) (by ECF)
